        Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SELWYN MILLS,                                    :
    Plaintiff                                    :            No. 1:20-cv-00266
                                                 :
               v.                                :            (Judge Kane)
                                                 :
DR. ROGERS, et al.,                              :
     Defendants                                  :

                                        MEMORANDUM

       On February 14, 2020, pro se Plaintiff Selwyn Mills (“Plaintiff”), who is currently

incarcerated at the State Correctional Institution Mahanoy in Frackville, Pennsylvania (“SCI

Mahanoy”), initiated the above-captioned action by filing a complaint pursuant to 42 U.S.C.

§ 1983 against Defendants Dr. Rogers (“Rogers”), Dr. Pujara (“Pujara”), Dr. Chesonis

(“Chesonis”), G. Travers (“Travers”), and six (6) John/Jane Doe Defendants. 1 (Doc. No. 1.)

Presently before the Court is Defendant Pujara’s motion to dismiss Plaintiff’s complaint. (Doc.

No. 18.) Plaintiff filed his brief in opposition on June 3, 2020. (Doc. No. 31.) Defendant Pujara

has filed neither a reply nor a motion for an extension of time to do so. Accordingly, because the

time period for filing a reply has expired, the motion to dismiss is ripe for disposition. For the

reasons that follow, the Court will deny Defendant Pujara’s motion to dismiss.

I.     BACKGROUND

       Plaintiff alleges that in July of 2017, he went to the medical department at SCI Mahanoy

for a quarterly examination where Defendant Rogers “completed a routine blood test for Prostate

Specific Antigen (‘PSA’), resulting in an elevated PSA level.” (Doc. No. 1 at 7.) On August 7,

2017, Defendant Rogers referred Plaintiff to Defendant Pujara for an oncology follow-up. (Id.)



1
 On June 3, 2020, Plaintiff voluntarily dismissed Travers and the four (4) John/Jane Does from
New York as Defendants in the above-captioned action. (Doc. No. 32.)
        Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 2 of 14



On August 22, 2017, Plaintiff was taken to Defendant Pujara’s office in Pottsville, Pennsylvania,

for a second PSA test and a biopsy. (Id.) Plaintiff maintains that on November 2, 2017,

Defendant Pujara “verbally reported the results of the biopsy to Dr. Rogers by telephone, but did

not transmit or otherwise forward the written report to medical staff at SCI Mahanoy.” (Id. at 8.)

Plaintiff did not receive the biopsy results but was scheduled for a chronic care appointment on

January 29, 2018. (Id.)

       On November 3, 2017, Plaintiff was transferred to the jail in Broome County, New York,

“without John Doe #1 ensuring that [his] full and complete medical records accompanied [him]

to the receiving facility.” (Id.) Plaintiff was transferred with a supply of penicillin to prevent

infection from the biopsy procedure. (Id.) On December 7, 2017, Plaintiff was transferred to the

Rensselaer County, New York, jail. (Id.) While there, Plaintiff told Defendant Dr. Jane Doe #2

about his elevated PSA level and the biopsy. (Id.) He maintains that Defendant Dr. Jane Doe #2

contacted the medical department at SCI Mahanoy to request the biopsy results, but received

only “stale information indicating that a biopsy lab test had been conducted.” (Id.) Defendant

Dr. Jane Doe #2 performed another PSA test, which resulted in an “extremely elevated PSA

level.” (Id.) Plaintiff alleges, however, that she did not refer him to an oncologist or for any

“further curative treatment.” (Id.)

       Plaintiff alleges that on January 29, 2018, while he was still at the Rensselaer County Jail,

Defendant Rogers discovered that Defendant Jane Doe #2 had not scanned the biopsy results into

his medical record. (Id. at 9.) Defendant Rogers “wrote to Dr. Pujara to obtain the consult

results and scheduled [Plaintiff] for MD Line upon [his] pending return to SCI Mahanoy.” (Id.)

In February of 2018, Plaintiff was transferred to the Metropolitan Detention Center in Brooklyn,

New York (“MDC”). (Id.) During intake, Plaintiff notified Defendant Dr. John Doe #4 about



                                                  2
        Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 3 of 14



the previous PSA tests. (Id.) Defendant Dr. John Doe #4 scheduled Plaintiff for “another blood

test which subsequently resulted in an extremely elevated PSA level with a range higher than

50.” (Id.) When Defendant Travers learned of the PSA test results, he told Defendant Dr. John

Doe #4 that Plaintiff should be immediately sent to Brooklyn Hospital for curative treatment.

(Id.) While at the hospital, Plaintiff underwent a bone scan, CT scan, and PET scan. (Id.)

Hospital staff, however, refused to conduct a second biopsy and advised Defendant Dr. John Doe

#4 to obtain the results of the previous biopsy from SCI Mahanoy. (Id.)

       In April of 2018, Plaintiff complained to the captain of the medical department at MDC

that he had not heard back about his biopsy results. (Id.) The captain called SCI Mahanoy to

request those results. (Id.) Defendant Jane Doe #2 scanned the biopsy results into SCI

Mahanoy’s computer system on April 27, 2018. (Id. at 9-10.) Defendant Rogers informed the

captain that Plaintiff had stage 3 prostate cancer. (Id. at 10.) The captain informed Plaintiff and

Defendants Dr. John Doe #4 and Travers of the biopsy results that same day. (Id.) Plaintiff

subsequently returned to Brooklyn Hospital where he elected to undergo a prostatectomy using

robotic procedures. (Id.) After Plaintiff returned to MDC, Defendant Travers told Plaintiff that

he was making arrangements for Plaintiff to undergo the procedure and that Plaintiff would be

transferred to FCI Butner for post-operative treatment. (Id.) Days later, Plaintiff saw Defendant

Jane Doe #3, a Registered Nurse at the MDC, when she told Plaintiff “not to look at the

information on her computer screen.” (Id.) Plaintiff alleges that Defendant Jane Doe #3 said

that Plaintiff would not be at the MDC “long enough to justify the [exorbitant] expense

associated with providing prostatectomy by robotic procedure.” (Id.)

       In May of 2018, Plaintiff filed a grievance regarding a delay in providing treatment for

his prostate cancer. (Id.) He alleges that on July 16, 2018, he was “abruptly transferred from



                                                 3
        Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 4 of 14



MDC back to SCI Mahanoy without receiving a prostatectomy, in addition to being transferred

without [his] medical records.” (Id.) On August 7, 2018, Plaintiff was taken to see Defendant

Pujara, where he informed Defendant Pujara about the treatment he had received while at the

MDC and about his decision to undergo a prostatectomy with robotic procedures. (Id.)

Defendant Pujara relayed that information to Defendant Rogers. (Id. at 11.) Subsequently,

Plaintiff met with Defendant Rogers, who informed Plaintiff that he had to be seen by Defendant

Chesonis through a telemedicine consult and that he was still waiting for copies of the bone scan,

CT scan, and PET scan to be sent to SCI Mahanoy. (Id.)

        Plaintiff filed a grievance on August 14, 2018, complaining that he had experienced a ten

(10)-month delay in providing treatment for his cancer. (Id.) On August 17, 2018, Plaintiff met

with Defendant Chesonis by a telemedicine consult. (Id.) Defendant Chesonis ordered a second

bone scan, CT scan, and a PET scan, in addition to an MRI of Plaintiff’s pelvis, an

esophagogastroduodenoscopy (“EGD”), and a follow-up meeting with oncologist Dr. Miceli.

(Id.) Plaintiff alleges that during this meeting, Defendant Chesonis “questioned [him] about

whether or not [Plaintiff] was going to sue him.” (Id.) In February of 2019, seven (7) months

after he had returned to SCI Mahanoy, Plaintiff had a prostatectomy with robotic procedures.

(Id.)

        Based on the foregoing, Plaintiff alleges violations of his rights under the Eighth

Amendment as well as his due process rights under the Fourteenth Amendment. (Id. at 13-14.)

Specifically, Plaintiff alleges that the SCI Mahanoy Defendants (Rogers, Pujara, Jane Doe #1,

Chesonis, and John Doe #1-CHCA) violated his rights by failing to stay his transfer to New York

until he received curative treatment, failing to relay all medical information to the receiving

facility, and failing to maintain custody and control of his medical records. (Id. at 13.) Plaintiff



                                                  4
        Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 5 of 14



alleges that the New York Defendants (Dr. Jane Doe #2, John Doe #3, Dr. John Doe #4, Jane

Doe #2, and Travers) violated his rights in the same way. (Id. at 13-14.) With respect to relief,

Plaintiff seeks damages. (Id. at 16.)

II.    LEGAL STANDARDS

       A.      Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

       Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224,

232 (3d Cir. 2008). The plaintiff must present facts that, accepted as true, demonstrate a

plausible right to relief. See Fed. R. Civ. P. 8(a). Although Federal Rule of Civil Procedure

8(a)(2) requires “only a short and plain statement of the claim showing that the pleader is entitled

to relief,” a complaint may nevertheless be dismissed under Federal Rule of Civil Procedure

12(b)(6) for its “failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P.

12(b)(6).

       When ruling on a motion to dismiss under Rule 12(b)(6), the Court accepts as true all

factual allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009); In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). To prevent

dismissal, all civil complaints must set out “sufficient factual matter” to show that their claims

are facially plausible. See Iqbal, 556 U.S. at 678; Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009). The plausibility standard requires more than a mere possibility that the

defendant is liable for the alleged misconduct: “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged – but it has




                                                 5
        Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 6 of 14



not ‘show[n]’ – ‘that the pleader is entitled to relief.’” See Iqbal, 556 U.S. at 679 (citing Fed. R.

Civ. P. 8(a)(2)).

        Accordingly, the Third Circuit has identified the following steps that a district court must

take when reviewing a 12(b)(6) motion: (1) identify the elements that a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint that are “not

entitled” to the assumption of truth; and (3) determine whether any “well-pleaded factual

allegations” contained in the complaint “plausibly give rise to an entitlement to relief.” See

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (internal citations and quotation

marks omitted). The Third Circuit has specified that in ruling on a Rule 12(b)(6) motion to

dismiss for failure to state a claim, “a court must consider only the complaint, exhibits attached

to the complaint, matters of public record, as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.” See Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d

1192, 1196 (3d Cir. 1993)).

        In the context of pro se prisoner litigation, the court must be mindful that a document

filed pro se is “to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A

pro se complaint, “however inartfully pleaded,” must be held to “less stringent standards than

formal pleadings drafted by lawyers” and may be dismissed for failure to state a claim only if it

appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim that

would entitle him to relief. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).




                                                  6
        Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 7 of 14



        B.      Section 1983 Standard

        Section 1983 is the vehicle by which private citizens may seek redress for violations of

federal constitutional rights committed by state officials. See 42 U.S.C. § 1983. The statute

states, in pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means through which “to

vindicate violations of federal law committed by state actors.” See Pappas v. City of Lebanon,

331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85

(2002)). To state a cause of action under Section 1983, a plaintiff must allege that: (1) the

conduct complained of was committed by persons acting under color of state law; and (2) the

conduct violated a right, privilege, or immunity secured by the Constitution or laws of the United

States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting West

v. Atkins, 487 U.S. 42, 48 (1988)).

III.    DISCUSSION

        Defendant Pujara seeks dismissal of Plaintiff’s complaint on the bases that: (1) the Eighth

Amendment preempts Plaintiff’s Fourteenth Amendment due process claim and (2) Plaintiff fails

to state an actionable Eighth Amendment claim against Defendant Pujara because he fails to

establish that Defendant Pujara was acting under the color of state law, fails to allege any

personal involvement by Defendant Pujara, and fails to allege that Defendant Pujara was

deliberately indifferent to his medical needs. (Doc. No. 19 at 5-13.) The Court considers

Defendant Pujara’s arguments below.

                                                   7
         Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 8 of 14



        A.     State Action

        The Court considers first whether Plaintiff has failed to establish that Defendant Pujara

was acting under the color of state law for purposes of liability under § 1983. Defendant Pujara

maintains that he did not act under color of state law because he used his own judgment to

evaluate and treat Plaintiff in his private office, obtained a biopsy, and referred those results to

Defendant Rogers. (Doc. No. 19 at 8-9.) He asserts that he “was not involved in Plaintiff’s

transfer to an out-of-state facility or the custody, care, and control of Plaintiff’s medical records.”

(Id. at 9.)

        “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege a person acting under

color of state law engaged in conduct that violated a right protected by the Constitution or laws

of the United States.” Morrow v. Balaski, 719 F.3d 160, 165-66 (3d Cir. 2013). With respect to

private actors, the Third Circuit has explained that “[t]he principal question at stake is whether

there is such a close nexus between the State and the challenged action that seemingly private

behavior may be fairly treated as that of the State itself.” See Leshko v. Servis, 423 F.3d 337,

339 (3d Cir. 2005) (internal quotation marks and citation omitted). The Third Circuit has

outlined three (3) broad tests to determine whether state action exists:

        (1) “whether the private entity has exercised powers that are traditionally the
        exclusive prerogative of the state”; (2) “whether the private party has acted with the
        help of or in concert with state officials”; and (3) whether “the [s]tate has so far
        insinuated itself into a position of interdependence with the acting party that it must
        be recognized as a joint participant in the challenged activity.”

Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (quoting Mark v. Borough of Hatboro, 51 F.3d

1137, 1142 (3d Cir. 1995)). The inquiry under each test is fact-specific. See Groman v. Twp. of

Manalapan, 47 F.3d 628, 638 (3d Cir. 1995).




                                                  8
          Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 9 of 14



          “With respect to medical services provided to inmates, it is clear that private physicians

who are contracted to provide health care services inside prison walls will be considered state

actors.” Moy v. DeParlos, No. 1:18-cv-1575, 2019 WL 4221072, at *6 (M.D. Pa. Sept. 5, 2019).

In West v. Atkins, 482 U.S. 42 (1988), the Supreme Court explicitly extended § 1983 liability to

private physicians who contract to provide medical services inside prisons. The West Court

stated:

          The fact that the State employed [the doctor] pursuant to a contractual arrangement
          that did not generate the same benefits or obligations applicable to other “state
          employees” does not alter this analysis. It is the physician’s function within the
          state system, not the precise terms of his employment, that determines whether his
          actions can fairly be attributed to the State. Whether a physician is on the state
          payroll or is paid by contract, the dispositive issue concerns the relationship among
          the State, the physician, and the prisoner. Contracting out prison medical care does
          not relieve the State of its constitutional duty to provide adequate medical treatment
          to those in its custody, and it does not deprive the State’s prisoners of the means to
          vindicate their Eighth Amendment rights. The State bore an affirmative obligation
          to provide adequate medical care to [the prisoner]; the State delegated that function
          to [a doctor]; and respondent [doctor] voluntarily assumed that obligation by
          contract.

West, 487 U.S. at 55-56; see also Conner v. Donnelly, 42 F.3d 220, 224-25 (4th Cir. 1994)

(noting that “[a] physician under contract . . . to provide medical services to prison inmates, but

not employed directly by the state, acts under the color of state law when treating an inmate”

because medical personnel “can treat a prisoner only with the state’s authorization”).

          This Court has previously recognized that “it is unsettled whether a doctor who works for

a private medical facility can nonetheless be considered a state actor for having treated a

prisoner.” See Moy, 2019 WL 4221072, at *6 (citing cases). Moreover, several courts have

concluded that the issue of whether a private physician’s actions amount to state action for

purposes of § 1983 should not be resolved on a motion to dismiss but, rather, requires

development of a factual record. See, e.g., Rodriguez v. Plymouth Ambulance, 577 F.3d 816,



                                                    9
       Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 10 of 14



822-32 (7th Cir. 2009) (reversing the dismissal of an inmate-plaintiff’s complaint on state action

grounds and calling for factual development); Tatsch-Corbin v. Feathers, 561 F. Supp. 2d 538,

543-44 (W.D. Pa. 2008) (denying a motion to dismiss filed by a private physician on state action

grounds). In the instant case, viewing the compliant in the light most favorable to Plaintiff, the

Court concludes that Plaintiff adequately alleges that Defendant Pujara is a state actor. The

Court, therefore, will deny Defendant Pujara’s motion to dismiss on state action grounds.

       B.      Fourteenth Amendment Claim

       Defendant Pujara argues that Plaintiff’s Fourteenth Amendment due process claims must

be dismissed because they are preempted by the Eighth Amendment. (Doc. No. 19 at 5-6.)

Under the “more-specific-provision-rule” established by the United States Supreme Court in

County of Sacramento v. Lewis, 523 U.S. 833 (1998), “if a constitutional claim is covered by a

specific constitutional provision, such as the Fourth or Eighth Amendment, the claim must be

analyzed under the standard appropriate to that specific provision, not under the rubric of

substantive due process.” See Betts v. New Castle Dev. Ctr., 621 F.3d 249, 260-61 (3d Cir.

2010) (quoting Lewis, 523 U.S. at 843-44). Relying upon this doctrine, Defendant Pujara asserts

that because “the gravamen of Plaintiff’s claim is that the deliberate indifference of the

Defendants to his serious medical needs violated his Eighth Amendment rights, his claim is

properly analyzed under that amendment, rather than the Due Process clause.” (Doc. No. 19 at

6.)

       In response, Plaintiff asserts that the Fourteenth Amendment protects his right to

informed consent concerning medical procedures and that Defendant Pujara violated this right by

failing to transmit vital medical records in a timely fashion. (Doc. No. 31 at 4-8.) This Court

has previously recognized that “the Eighth Amendment does not define the total universe of legal



                                                 10
       Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 11 of 14



rights applicable to inmates in a medical setting.” See Leaphart v. Prison Health Servs., Inc., No.

3:10-cv-1019, 2010 WL 5391315, at *6 (M.D. Pa. Nov. 22, 2010), report and recommendation

adopted, 2010 WL 5391188 (M.D. Pa. Dec. 22, 2010). Courts have recognized that the “Due

Process clause of the Fourteenth Amendment substantively protects certain fundamental rights.

Among these are the right to be free from unjustified intrusions into the body, the related right to

refuse unwanted medical treatment, and . . . the right to sufficient information to intelligently

exercise those rights.” See White v. Napoleon, 897 F.2d 103, 111 (3d Cir. 1990) (internal

citations omitted). The Third Circuit has held that “convicted prisoners . . . retain a limited right

to refuse treatment and a related right to be informed of the proposed treatment and viable

alternatives. The scope of the right to refuse treatment, however, must be circumscribed by

legitimate countervailing State interests.” See id. at 113; see also Pabon v. Wright, 459 F.3d

241, 246 (2d Cir. 2006) (concluding that “the Fourteenth Amendment’s recognized liberty

interest in an individual’s right to refuse medical treatment carries with it a concomitant right to

such information as a reasonable patient would deem necessary to make an informed decision

regarding medical treatment”). “To establish a violation of the constitutional right to medical

information, a prisoner must satisfy an objective reasonableness standard, must demonstrate that

the defendant acted with the requisite state of mind, and must make a showing that the lack of

information impaired his right to refuse treatment.” See Pabon, 459 F.3d at 250. Construing the

complaint in the light most favorable to Plaintiff, as the Court must when considering a motion

to dismiss, the Court concludes that Plaintiff has set forth a plausible Fourth Amendment due

process claim regarding informed consent against Defendant Pujara at this time. Accordingly,

Defendant Pujara’s motion to dismiss will be denied with respect to Plaintiff’s Fourteenth

Amendment due process claims.



                                                 11
       Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 12 of 14



       C.      Eighth Amendment Claim

       The Eighth Amendment prohibits the infliction of cruel and unusual punishment on

prisoners. In the context of medical care, the Eighth Amendment “requires prison officials to

provide basic medical treatment to those whom it has incarcerated.” See Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999). To establish an Eighth Amendment claim based on a prison’s

denial of medical care, an inmate must allege acts or omissions by prison officials that were

sufficiently harmful to evidence deliberate indifference to a serious medical need. See Spruill v.

Gillis, 372 F.3d 218, 235 (3d Cir. 2004); Natale v. Camden Cty. Corr. Facility, 318 F.3d 575,

582 (3d Cir. 2003). The relevant inquiry is whether the defendant (1) was subjectively

deliberately indifferent to (2) the plaintiff’s objectively serious medical needs. See Farmer, 511

U.S. at 834, 837; Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 226 (3d Cir. 2015).

       The “deliberate indifference” prong of the Eighth Amendment test requires that the

defendant actually know of and disregard “an excessive risk to inmate health or safety.” See

Farmer, 511 U.S. at 837. Circumstantial evidence can establish subjective knowledge if it shows

that the excessive risk was so obvious that the official must have known about it. See Beers-

Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001) (citing Farmer, 511 U.S. at 842). The

Third Circuit has found deliberate indifference when a prison official: (1) knows of a prisoner’s

need for medical treatment and intentionally refuses to provide it; (2) delays necessary medical

treatment for a non-medical reason; or (3) prevents a prisoner from receiving needed or

recommended medical treatment. See Rouse, 182 F.3d at 197.

       Because only egregious acts or omissions may violate this standard, mere medical

malpractice will not result in an Eighth Amendment violation. See White v. Napoleon, 897 F.2d

103, 108-10 (3d Cir. 1990); see also Pearson v. Prison Health Servs., 850 F.3d 528, 535 (3d Cir.



                                                12
       Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 13 of 14



2017) (“[W]hen medical care is provided, we presume that the treatment of a prisoner is proper

absent evidence that it violates professional standards of care.”); Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“[A]s long as a physician exercises

professional judgment[,] his behavior will not violate a prisoner’s constitutional rights.”). If

there is a dispute over the adequacy of the received treatment, courts have consistently been

reluctant to second-guess the medical judgment of the attending physician. See Caldwell v.

Luzerne Cty. Corr. Facility Mgmt. Emp., 732 F. Supp. 2d 458, 472 (M.D. Pa. 2010) (“Courts

will not second guess whether a particular course of treatment is adequate or proper.”); Little v.

Lycoming Cty., 912 F. Supp. 809, 815 (M.D. Pa.), aff’d, 101 F.3d 691 (3d Cir. 1996).

Therefore, a mere difference of opinion between the prison’s medical staff and the inmate

regarding the diagnosis or treatment that the inmate receives does not support a claim of

deliberate indifference. See Pearson, 850 F.3d at 535; Monmouth Cty. Corr. Inst. Inmates v.

Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). Moreover, a prison doctor’s use of a treatment

regimen different than that prescribed by a private physician does not necessarily amount to

deliberate indifference. See Johnson v. Cash, 557 F. App’x 102, 104 (3d Cir. 2013) (citing

McCracken v. Jones, 562 F.2d 22, 24 (10th Cir. 1977)). The question is, therefore, “whether the

defendant has provided the plaintiff with some type of treatment, despite whether it is what

plaintiff wants.” See Jacobs v. Lisiak, Civ. No. 15-00686, 2016 WL 344431, at *4 (M.D. Pa.

Jan. 28, 2016); Farmer v. Carlson, 685 F. Supp. 1335, 1339 (M.D. Pa. 1988).

       Defendant Pujara maintains that Plaintiff has failed to state a plausible Eighth

Amendment claim against him because Plaintiff has not alleged any personal involvement by

Defendant Pujara and because Plaintiff has not alleged any deliberate indifference to his medical

needs. (Doc. No. 19 at 9-13.) The Court disagrees with Defendant Pujara. In his complaint,



                                                 13
       Case 1:20-cv-00266-YK-EB Document 38 Filed 08/04/20 Page 14 of 14



Plaintiff alleges that in July of 2017, he reported to the medical department at SCI Mahanoy for a

quarterly examination where Defendant Rogers “completed a routine blood test for Prostate

Specific Antigen (‘PSA’), resulting in an elevated PSA level.” (Doc. No. 1 at 7.) On August 7,

2017, Defendant Rogers referred Plaintiff to Defendant Pujara for an oncology follow-up. (Id.)

On August 22, 2017, Plaintiff was taken to Defendant Pujara’s office in Pottsville, Pennsylvania,

for a second PSA test and a biopsy. (Id.) Plaintiff maintains that on November 2, 2017,

Defendant Pujara “verbally reported the results of the biopsy to Dr. Rogers by telephone, but did

not transmit or otherwise forward the written report to medical staff at SCI Mahanoy.” (Id. at 8.)

Plaintiff did not receive the biopsy results but was scheduled for a chronic care appointment on

January 29, 2018. (Id.) Overall, Plaintiff maintains that Defendant Pujara delayed in

transmitting the biopsy results to medical staff at SCI Mahanoy, which led to a delay in his

treatment for stage 3 prostate cancer. Construing these allegations in the light most favorable to

Plaintiff, as the Court must do for purposes of a motion to dismiss, the Court concludes that

Plaintiff has alleged an adequate Eighth Amendment claim against Defendant Pujara at this time.

See Rouse, 182 F.3d at 197 (noting that deliberate indifferences may exist when an official

delays necessary medical treatment or prevents a prisoner from receiving needed or

recommended treatment); see also Brown v. Coughlin, 758 F. Supp. 876, 882 (S.D.N.Y. 1991)

(noting that deliberate indifference can be based upon a “failure to transfer necessary medical

records in a timely fashion”). The Court, therefore, will deny Defendant Pujara’s motion to

dismiss with respect to Plaintiff’s Eighth Amendment claims.

IV.    CONCLUSION

       For the foregoing reasons, Defendant Pujara’s motion to dismiss (Doc. No. 18) will be

denied. An appropriate Order follows.



                                                14
